Response to Arguments

Applicant's arguments filed 06-17-2022 have been fully considered but they are not persuasive.
The Applicant argues that Kim does not appear to teach or suggest “configuring at least one subset of beam pairs of the at least one set of beam pairs based on the first set of measurements” (emphasis added), as set forth in independent claim 1 and further that neither Zhang or Kim, alone or in combination, teach or suggest “configuring at least one subset of beam pairs of the at least one set of beam pairs based on the first set of measurements (Remarks pg., 12 lines 1-9).  

The Examiner respectfully disagrees

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated in the Office Action of 04-22-2022 Kim is relied on teaching the deficiency of Zhang of configuring at least on subset beam pairs base on measurements. As interpreted this requires configuring a subset of beam pairs from the measurements  This appears to be the case in ¶0186- 4th sentence of Kim where a subset of beams are being configured due to the (interference) measurements.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Base on this assessment it is believed that 103 rejection over the prior art of independent claims 1, 10, 19, and 29 and their respective dependents stand. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462